DETAILED ACTION
	Claims 40-49 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 07/17/2019 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Status of the Application
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.


Claim Objections
The reply filed on 05/28/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
     The amendments to the claims do not comply with the Revised Amendment Practice of 37 CFR 1.121 (See OG Notice 23 September 2003).  Specifically, a list of all claims should be submitted, the text of withdrawn claims must be included in the listing of the claims and the text of canceled claims must be omitted.  Further the claims must have the proper identifiers in parenthetical expression.
	Claims 1-39 contain the text of canceled claims.  Claims 1-39 are identified as (canceled) and thus the text should not be included. Canceled claims should be included in the listing of the claims, such as “Claims 1-39. (canceled)”.   
Examiner’s Note
Applicant's amendments and arguments filed 05/28/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby 
	New Rejections:
	The following rejections are newly applied based on Applicant’s newly added claims.
Claim Objections
Claim 40 is objected to because of the following informalities: Claim 40 recites “applied directed to the infected nail” wherein a better statement would be “applied directly to the infected nail”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
  Claims 40, 43 and 46 contains the newly added limitation ‘without an applicator, bandage or microneedles'.  Support can be found in the instant specification for soaking the infected nails [0048], however there is no support for application without an applicator, bandage or microneedles.  No support in the instant specification has been alleged by Applicant for the broader instantly claimed embodiment.
Alternatively, if Applicant believes that support for claims 40, 43 and 46, drawn to ‘without an applicator, bandage or microneedles', is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 40, 43 and 46 contain the limitation of applied…without an applicator, bandage or microneedles.  The instant claim has unclear metes and bounds as the term “applicator” is not defined in the claims or instant specification.  As the composition is applied, anything used to apply the composition could be considered an applicator, which is excluded by the instant claims.  It is unclear what the “applicator” encompasses, the term is not further described or defined in the instant specification.  For examination purposes the term “applicator” will be deemed to be directed to an instrument for applying something such as a spatula or rod based on the definition found in The Free Dictionary (The Free Dictionary, Applicator, accessed 08/03/2021, pgs. 1-3).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0021530 (Applicant provided).
Regarding claim 40, a method for the treatment of an infection of a nail or nail bed of an individual suffering from said infection, wherein the infection is treated with bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides is met by the ‘530 publication teaching a method for delivering an anti-infective agent through the nail of a subject having a nail infection.  The system comprises a drug delivery mechanism to deliver the active ingredient to the infected nail (abstract).  The anti-infective agent is taught to include anti-infective agent such as bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides ([0016], [0064], claim 10).
Regarding the limitation of “applied directed to the infected nail without an applicator, bandage or microneedles” is met by the ‘530 publication teaching the drug is administered directly to the infected nail [0012] without using a sponge to hold the agent [0081].  Thus the active is applied without requiring the use of an applicator, bandage or microneedle would have been obvious to one of ordinary skill in the art. 
	Regarding claim 41, wherein the bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides is mixed with water is met by the ‘530 publication teaching any 
	Regarding claim 42, the limitation of wherein the mixture is heated above nail temperature is met by the ‘530 publication teaching a surface heater being adapted for a direct contact with the anti-infective agent to facilitate the transport of the drug through the infected nail ([0014], [0079], claim 1).
Regarding claim 43, the limitation of a method for the treatment of an infection of a nail or nail bed of an individual suffering from said infection, wherein the infection is treated with poly(hexamethylene biguanide) is met by the ‘530 publication teaching delivering an anti-infective agent through the nail into a subject having a nail infection (abstract).  Several compounds are contemplated for use as anti-infective agents [0048] wherein agents are taught to include poly(hexamethylene biguanide) ([0063]-[0064]).
	Regarding the limitation of wherein the infection is pre-treated with salicylic acid is met by the ‘530 publication teaching the nail can be pretreated with salicylic acid [0067].
Regarding the limitation of “the infected nail soaked in poly(hexamethylenebiguanide) hydrochloride without an applicator, bandage or microneedles” is met by the ‘530 publication teaching the drug is administered directly to the infected nail [0012] without using a sponge to hold the agent [0081] with the desire to penetrate through the nail [0066].  Thus the active is applied without requiring the use of an applicator, bandage or microneedle would have been obvious to one of ordinary skill in the art and the application would allow the active agent to soak or penetrate through the nail. 

	Regarding claim 45, the limitation of wherein the mixture is heated above nail temperature is met by the ‘530 publication teaching a surface heater being adapted for a direct contact with the anti-infective agent to facilitate the transport of the drug through the infected nail ([0014]-[0015], [0079], claim 1).
Regarding claim 46, the limitation of a method for the treatment of an infection of nail or nail bed of an individual suffering from said infection, wherein the infection is treated with poly(hexamethylenebiguanide) and bis (hydrogenated tallow alkyl) dimethyl quaternary chlorides is met by the ‘530 publication teaching a method for delivering an anti-infective agent through the nail of a subject having a nail infection.  The system comprises a drug delivery mechanism to deliver the active ingredient to the infected nail (abstract).  The anti-infective agent is taught to include anti-infective agent such as bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides ([0016], [0064], claim 10).  Agents are taught to include polyhexamethylene biguanide compound and water soluble or water dispersible surfactant selected from the group including di(hydrogenated tallow alkyl-dimethyl quaternary ammonium chloride ([0063]-[0064]).  LookChem evidences dimethyl di(hydrogenated tallow) ammonium chloride is the same as bis(hydrogenated tallow alkyl) dimethyl ammonium chlorides (page 1).
Regarding the limitation of “applied directly to the infected nail without an applicator, bandage or microneedles” is met by the ‘530 publication teaching the drug is administered directly to the infected nail [0012] without using a sponge to hold the agent 
Regarding claim 47, wherein the bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides and poly (hexamethylenebiguanide) hydrochloride is mixed with water is met by the ‘530 publication teaching any carrier medium may be used with the anti-infective agents, including an aqueous carrier medium being preferred [0066].
	Regarding claim 48, the limitation of wherein the mixture is heated above nail temperature is met by the ‘530 publication teaching a surface heater being adapted for a direct contact with the anti-infective agent to facilitate the transport of the drug through the infected nail ([0014], [0079], claim 1).
	Regarding claim 49, the limitation of wherein the infection is pre-treated with salicylic acid is met by the ‘530 publication teaching the nail can be pretreated with salicylic acid [0067].
	The ‘530 publication does not specifically teach the application to the infected nail without an applicator, bandage or microneedle, however the ‘530 publication does teach the drug is administered directly to the infected nail [0012] without using a sponge to hold the agent [0081], thus it would have been obvious to one of ordinary skill in the art to apply the composition without the need for a specific applicator, bandage or microneedles, as the composition is applied without teaching specific application process, therefore, the use of the applicators, bandages or microneedles is not considered critical.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a combination of .

Claims 40-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0021530 (previously applied) in view of US 2016/0206567 (previously applied) as evidenced by LookChem (previously applied).
Regarding claim 40, a method for the treatment of an infection of a nail or nail bed of an individual suffering from said infection, wherein the infection is treated with bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides is met by the ‘530 publication teaching a method for delivering an anti-infective agent through the nail of a subject having a nail infection.  The system comprises a drug delivery mechanism to deliver the active ingredient to the infected nail (abstract).  The anti-infective agent is taught to include anti-infective agent such as bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides ([0016], [0064], claim 10).

	Regarding claim 41, wherein the bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides is mixed with water is met by the ‘530 publication teaching any carrier medium may be used with the anti-infective agents, including an aqueous carrier medium being preferred [0066].
	Regarding claim 42, the limitation of wherein the mixture is heated above nail temperature is met by the ‘530 publication teaching a surface heater being adapted for a direct contact with the anti-infective agent to facilitate the transport of the drug through the infected nail ([0014], [0079], claim 1).
Regarding claim 43, the limitation of a method for the treatment of an infection of a nail or nail bed of an individual suffering form said infection, wherein the infection is treated with poly(hexamethylene biguanide) is met by the ‘530 publication teaching delivering an anti-infective agent through the nail into a subject having a nail infection (abstract).  Several compounds are contemplated for use as anti-infective agents [0048] wherein agents are taught to include poly(hexamethylene biguanide) ([0063]-[0064]).
	Regarding the limitation of wherein the infection is pre-treated with salicylic acid is met by the ‘530 publication teaching the nail can be pretreated with salicylic acid [0067].

	Regarding claim 44, the limitation of wherein poly(hexamethylenebiguanide is mixed with water is met by the ‘530 publication teaching an aqueous carrier medium to be preferred carrier for the anti-infective agent [0066].
	Regarding claim 45, the limitation of wherein the mixture is heated above nail temperature is met by the ‘530 publication teaching a surface heater being adapted for a direct contact with the anti-infective agent to facilitate the transport of the drug through the infected nail ([0014]-[0015], [0079], claim 1).
Regarding claim 46, the limitation of a method for the treatment of an infection of nail or nail bed of an individual suffering form said infection, wherein the infection is treated with poly(hexamethylenebiguanide) and bis (hydrogenated tallow alkyl) dimethyl quaternary chlorides is met by the ‘530 publication teaching a method for delivering an anti-infective agent through the nail of a subject having a nail infection.  The system comprises a drug delivery mechanism to deliver the active ingredient to the infected nail (abstract).  The anti-infective agent is taught to include anti-infective agent such as bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides ([0016], [0064], claim 10).  
Regarding the limitation of “applied directly to the infected nail without an applicator, bandage or microneedles” is met by the ‘530 publication teaching the drug is administered directly to the infected nail [0012] without using a sponge to hold the agent [0081].  Thus the active is applied without requiring the use of an applicator, bandage or microneedle would have been obvious to one of ordinary skill in the art. 
Regarding claim 47, wherein the bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides and poly (hexamethylenebiguanide) hydrochloride is mixed with water is met by the ‘530 publication teaching any carrier medium may be used with the anti-infective agents, including an aqueous carrier medium being preferred [0066].
	Regarding claim 48, the limitation of wherein the mixture is heated above nail temperature is met by the ‘530 publication teaching a surface heater being adapted for a direct contact with the anti-infective agent to facilitate the transport of the drug through the infected nail ([0014], [0079], claim 1).
	Regarding claim 49, the limitation of wherein the infection is pre-treated with salicylic acid is met by the ‘530 publication teaching the nail can be pretreated with salicylic acid [0067].


	The ‘567 publication teaches a topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles and an antifungal agent (abstract).  By forming nanoparticles from polymers and antifungal agents the inventors found that the antifungal agents are taken up by the cells much more efficiently and thus can be formulated into a topical medical and be delivered locally [0014].  The polymers are taught to include polyhexamethylene biguanide, wherein salts include HCL (Table A, [0026], [0028], [0032]).  The composition includes water [0037].  The topical composition can be used to treat fungal infections, particularly suited to treat fungal nail infection [0044].  PHMB is taught as low toxic and shows an enhanced delivery of antifungals by combining them with this cationic polymer [0086].
The ‘530 publication does not specifically teach the application to the infected nail without an applicator, bandage or microneedle, however the ‘530 publication does teach the drug is administered directly to the infected nail [0012] without using a sponge to hold the agent [0081], thus it would have been obvious to one of ordinary skill in the art to apply the composition without the need for a specific applicator, bandage or microneedles, as the composition is applied without teaching specific application process, therefore, the use of the applicators, bandages or microneedles is not considered critical.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a combination of poly(hexamethylenebiguanide) hydrochloride and bis(hydrogenated tallow alkyl) 
	Response to Arguments:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613